Exhibit 10.33



April 28, 2015
Fixed Dollar Accelerated Share Repurchase Transaction
Align Technology, Inc.
2560 Orchard Parkway
San Jose, California 95131
_________________________________________________________________________________________
Dear Sir/Madam:
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. LLC (“Dealer”) and Align Technology, Inc. (“Issuer”) on the Trade Date
specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Issuer as to the terms of the Transaction to which this Confirmation relates
and shall supersede all prior or contemporaneous written or oral communications
with respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if Dealer and
Issuer had executed an agreement in such form without any Schedule but with the
elections set forth in this Confirmation (and (1) the election of USD as the
Termination Currency, (2) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions and (3) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Dealer, with a “Threshold Amount”
of 3% of Dealer shareholders’ equity for Dealer (provided that (a) the phrase
“or becoming capable at such time of being declared” shall be deleted from
clause (1) of such Section 5(a)(vi) of the Agreement and (b) the following
sentence shall be added to the end thereof: “Notwithstanding the foregoing, a
default hereunder shall not constitute an Event of Default if (i) the default
was caused solely by error or omission of an administrative or operational
nature; (ii) funds were available to enable the party to make the payment when
due; and (iii) the payment is made within two Local Business Days of such
party’s receipt of written notice of its failure to pay)”.
The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Issuer or any confirmation
or other agreement between Dealer and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Dealer and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement.
If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Master Confirmation; (ii) the
Equity Definitions; and (iii) the Agreement.
2.    The terms of the particular Transaction to which this Confirmation relates
are as follows:
GENERAL TERMS:




--------------------------------------------------------------------------------

Page 2



Trade Date:
As specified in Schedule I
Buyer:
Issuer
Seller:
Dealer
Shares:
Common Stock, par value USD 0.0001 per share, of Issuer (Ticker: ALGN)
Forward Price:
A price per Share (as determined by the Calculation Agent) equal to the greater
of (A) (i) the arithmetic mean (not a weighted average) of the 10b-18 VWAP on
each Observation Date that is a Trading Day during the Calculation Period minus
(ii) the Discount and (B) $5.00.
Discount:
As specified in Schedule I
10b-18 VWAP:
On any Trading Day, a price per Share equal to the volume-weighted average price
of the Rule 10b-18 eligible trades in the Shares for the entirety of such
Trading Day as determined by the Calculation Agent by reference to the screen
entitled “ALGN <Equity> AQR SEC” or any successor page as reported by Bloomberg
L.P. or any successor (excluding (i) trades that do not settle regular way, (ii)
opening (regular way) reported trades in the consolidated system on such
Scheduled Trading Day, (iii) trades that occur in the last ten minutes before
the scheduled close of trading on the Exchange on such Scheduled Trading Day and
ten minutes before the scheduled close of the primary trading in the market
where the trade is effected, and (iv) trades on such Scheduled Trading Day that
do not satisfy the requirements of Rule 10b-18(b)(5) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) on such Trading Day) or, if the
price displayed on such screen is clearly erroneous, as determined by the
Calculation Agent in good faith and in a commercially reasonable manner.
Observation Dates:
As specified in Schedule I
Calculation Period:
The period from, and including, the first Observation Date that is a Trading Day
that occurs on or after the Prepayment Date to, but excluding, the relevant
Valuation Date; provided, however, that if the Valuation Date is the Scheduled
Valuation Date, then the Valuation Date shall be included in the Calculation
Period; provided further that in no event shall any Scheduled Valuation Date be
postponed to a date later than the Final Termination Date.
Final Termination Date:
As specified in Schedule I; provided that if a Market Disruption Event has
occurred pursuant to Section 7 of this Confirmation, such Final Termination Date
shall be postponed by one Trading Day for every Trading Day that is a Disrupted
Day as a result of such Merger Transaction during the Calculation Period
Trading Day:
Any Exchange Business Day that is not a Disrupted Day in whole
Initial Shares:
As specified in Schedule I; provided that if Dealer is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Issuer on the Initial Share Delivery Date, the Initial Shares delivered on the
Initial Share Delivery Date shall be reduced to such number of Shares that
Dealer is able to so borrow or otherwise acquire, and thereafter Dealer shall
continue to use commercially reasonable efforts to borrow or otherwise acquire a
number of Shares, at a stock borrow cost no greater than the Initial Stock Loan
Rate, equal to the shortfall in the Initial Shares and to deliver such
additional Shares as soon as reasonably practicable. For the avoidance of doubt,
the aggregate of all shares delivered to Dealer in respect of the Transaction
pursuant to this paragraph shall be the “Initial Shares” for purposes of
determining the “Settlement Amount” below.
Initial Share Delivery Date:
One Exchange Business Day following the Trade Date. On the Initial Share
Delivery Date, Seller shall deliver to Buyer a number of Shares equal to the
Initial Shares in accordance with Section 9.4 of the Equity Definitions, with
the Initial Share Delivery Date being deemed to be a “Settlement Date” for
purposes of such Section 9.4.
Prepayment:
Applicable
Prepayment Amount:
As specified in Schedule I
Prepayment Date:
One Exchange Business Day following the Trade Date. On the Prepayment Date,
Buyer shall pay to Seller the Prepayment Amount.





--------------------------------------------------------------------------------

Page 3



Exchange:
NASDAQ
Related Exchange:
All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.
Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Notwithstanding anything to the contrary in the Equity Definitions, if any
Exchange Business Day in the Calculation Period is a Disrupted Day, the
Calculation Agent shall have the option, in its reasonable discretion, to take
one or more of the following actions in a good faith and commercially reasonable
manner: (i) determine that such Exchange Business Day is a Disrupted Day in
part, in which case the Calculation Agent shall (x) determine the 10b-18 VWAP on
such Exchange Business Day based on Rule 10b-18 eligible trades in the Shares on
such day taking into account the nature and duration of the relevant Market
Disruption Event and (y) determine the Forward Price using an appropriately
weighted average of 10b-18 VWAPs instead of an arithmetic mean, and/or (ii)
elect to postpone the Scheduled Valuation Date by up to one Observation Date for
every Observation Date that is a Disrupted Day during the Calculation Period;
provided that in no event shall any Scheduled Valuation Date be postponed to a
date later than the Final Termination Date. For the avoidance of doubt, if the
Calculation Agent takes the action described in clause (i) above, then such
Disrupted Day shall be a Trading Day for purposes of calculating the Forward
Price.


Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.
If a Disrupted Day occurs during the Calculation Period and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent may, in its good faith and commercially reasonable discretion,
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith and commercially reasonable estimate of the value of
the Shares on such ninth Scheduled Trading Day based on the volume, historical
trading patterns and trading price of the Shares.

VALUATION:




--------------------------------------------------------------------------------

Page 4



Valuation Date:
The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date as a result of Dealer’s election in accordance with the
immediately succeeding paragraph.
Dealer shall have the right, in its absolute discretion but subject to the
limitation set forth in the immediately succeeding paragraph, to accelerate the
Valuation Date, in whole or in part (an “Acceleration”), to any Exchange
Business Day that is on or after the Lock-Out Date and prior to the Scheduled
Valuation Date by notice (each such notice, an “Acceleration Notice”) to Issuer
by 9:00 p.m., New York City time, on the Exchange Business Day immediately
following the accelerated Valuation Date; provided that if at any time after the
Lock-Out Date Dealer expects the Settlement Amount to be a negative number, then
Dealer shall provide Issuer notice of any such expectation.
Dealer shall specify in each Acceleration Notice the portion of the Prepayment
Amount that is subject to acceleration (which may be less than the full
Prepayment Amount, but only so long as such portion is not less than USD
25,000,000). If the portion of the Prepayment Amount that is subject to
acceleration is less than the full Prepayment Amount, then the Calculation Agent
shall adjust the terms of the Transaction as appropriate in order to take into
account the occurrence of such accelerated Valuation Date (including cumulative
adjustments to take into account all prior accelerated Valuation Dates).
On each Valuation Date, the Calculation Agent shall calculate the Settlement
Amount.
Scheduled Valuation Date:
As specified in Schedule I, subject to postponement in accordance with “Market
Disruption Event” above
Lock-Out Date:
As specified in Schedule I

SETTLEMENT TERMS:
Physical Settlement:
Applicable.
On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price minus (b) the
Initial Shares (such number of Shares, the “Settlement Amount”), rounded to the
nearest whole number of Shares; provided, however, that if the Settlement Amount
is less than zero, then Buyer shall deliver to Seller on the Settlement Date a
number of Shares satisfying the conditions set forth in Section 8(a) below (the
“Registered Payment Shares”), or a number of Shares not satisfying such
conditions (the “Unregistered Payment Shares”) pursuant to Section 8(b) below,
in either case (i) with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value determined by the Calculation Agent
(which value shall, in the case of Unregistered Payment Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent and (ii) as if such Shares were “Early
Settlement Shares” or “Make-Whole Shares” under Section 8 below, and references
in Section 8 to “Early Settlement Payment” were deemed to be references to the
absolute value of the Forward Cash Settlement Amount.
Notwithstanding the proviso above, if the Settlement Amount is less than zero,
Buyer may elect, in its sole discretion, to cash settle its obligation to
deliver Shares by delivering to Seller a notice by no later than the Valuation
Date (or, in the event of an Acceleration, the two (2) Business Days after
Dealer delivers an Acceleration Notice) electing to cash settle its obligation
to deliver Shares, in which case “Cash Settlement” shall be Applicable. Any such
Cash Settlement shall be effected in accordance with “Cash Settlement” below.





--------------------------------------------------------------------------------

Page 5



Settlement Currency:
USD
Settlement Date:
The date that falls one Settlement Cycle after the relevant Valuation Date, or,
if the Settlement Amount is less than zero, the date one Settlement Cycle
following the last day of the Settlement Valuation Period.
Settlement Valuation Period:
If the Settlement Amount is less than zero, and whether or not Physical
Settlement or Cash Settlement is applicable, on the Exchange Business Day
immediately following the Valuation Date, Seller may begin purchasing Shares in
a commercially reasonable manner in an amount equal to the Settlement Amount
(all such Shares purchased, “Hedge Close-out Shares”, and the period from and
including the Exchange Business Day immediately following the Valuation Date to
and including the day on which Seller completes its purchases of Hedge Close-out
Shares, the “Settlement Valuation Period”). In making any purchases of Hedge
Close-out Shares contemplated by this paragraph, Dealer shall use commercially
reasonable efforts to purchase such Shares in a manner that would qualify for
the safe harbor provided by Rule 10b-18 under the Exchange Act (“Rule 10b-18”)
if such purchases were made by or on behalf of Issuer. The Settlement Valuation
Period shall be considered to be part of the Calculation Period for purposes of
the representations, warranties and covenants and other provisions herein as the
context requires (but, for the avoidance of doubt, not for purposes of
determining the Forward Price).
Forward Cash Settlement Amount:
The aggregate purchase price (including commissions that are reasonable and
customary for transactions of this type) of the Hedge Close-out Shares purchased
during the Settlement Valuation Period.
Cash Settlement:
If Cash Settlement is applicable, then on the Settlement Date, Buyer shall
deliver to Seller an amount in USD equal to (x) 103% of the absolute value of
the Settlement Amount multiplied by (y) a price per Share as reasonably
determined by the Calculation Agent (such cash amount, the “Initial Cash
Settlement Amount”). On the Valuation Date (i) a notional Share balance (the
“Settlement Balance”) shall be created with an initial balance equal to the
absolute value of the Settlement Amount and (ii) a notional cash balance (the
“Cash Balance”) shall be created with an initial balance equal to the Initial
Cash Settlement Amount. At the end of each Exchange Business Day on which Seller
purchases Hedge Close-out Shares, Seller shall reduce (i) the Settlement Balance
by the number of Hedge Close-out Shares purchased on such Exchange Business Day
and (ii) the Cash Balance by the aggregate purchase price (including commissions
that are reasonable and customary for transactions of this type) of the Hedge
Close-out Shares purchased on such Exchange Business Day.  If, on any Exchange
Business Day, the Cash Balance is reduced to or below zero but the Settlement
Balance is greater than zero, the Buyer shall (i) deliver to Seller or as
directed by Seller on the next Currency Business Day after such Exchange
Business Day an additional amount in USD (an “Additional Cash Settlement
Amount”) equal to the Settlement Balance as of such Exchange Business Day
multiplied by a price per Share as reasonably determined in a good faith manner
by the Calculation Agent, and the Cash Balance shall be increased by such
amount. This provision shall be applied successively until the Settlement
Balance is reduced to zero. On the Currency Business Day immediately following
the Exchange Business Day that the Settlement Balance is reduced to zero, Seller
shall return to Buyer an amount in USD equal to the remaining Cash Balance, if
any, as of such Exchange Business Day.
Other Applicable Provisions:
The last sentence of Section 9.2, Sections 9.8, 9.9, 9.10 and 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares) and Section 9.12 of the Equity Definitions will be applicable to the
Transaction.





--------------------------------------------------------------------------------

Page 6



SHARE ADJUSTMENTS:
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
It shall constitute a Potential Adjustment Event if a Disrupted Day occurs or,
pursuant to Section 11 below, is deemed to occur (in whole or in part) on any
Trading Day on or prior to the Valuation Date.
Extraordinary Dividend:
Any dividend or distribution on the Shares with an ex-dividend date occurring
during the period from, and including, the Trade Date to, and including, the
last day of the Calculation Period (other than any dividend or distribution of
the type described in Section 11.2(e)(i), Section 11.2(e)(ii)(A) or Section
11.2(e)(ii)(B) of the Equity Definitions).
Method of Adjustment:
Calculation Agent Adjustment; provided that the parties hereto agree that any
Share repurchases by the Issuer, whether pursuant to Rule 10b-18 of the Exchange
Act, Rule 10b5-1 of the Exchange Act on customary terms, at prevailing market
prices, or VWAP (subject to any discounts thereto) shall not be considered
Potential Adjustment Events; provided further that adjustments for any Potential
Adjustment Event (other than pursuant to any Potential Adjustment Event defined
in Sections 11.2(e)(i), 11.2(e)(ii)(A) and 11.2(e)(iii) of the Equity
Definitions) may be made to account for changes in volatility, stock loan rate
or liquidity relevant to the Shares or the Transaction.

EXTRAORDINARY EVENTS:
Consequences of Merger Events:
Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration
Share-for-Combined:
Component Adjustment
Tender Offer:
Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Issuer” in the third
and fourth line thereof with “(a) greater than 15% and less than 100% of the
outstanding Shares of the Issuer in the event that such Tender Offer is being
made by any entity or person other than the Issuer or any subsidiary thereof or
(b) greater than 20% and less than 100% of the outstanding Shares of the Issuer
in the event that such Tender Offer is being made by the Issuer or any
subsidiary thereof”.

Consequences of Tender Offers:




--------------------------------------------------------------------------------

Page 7



Share-for-Share:
Modified Calculation Agent Adjustment
Share-for-Other:
Modified Calculation Agent Adjustment
Share-for-Combined:
Modified Calculation Agent Adjustment
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

For purposes of the Transaction,
(i)
the definition of Merger Date in Section 12.1(c) of the Equity Definitions shall
be amended to read, “Merger Date shall mean the Announcement Date.”;

(ii)
the definition of Tender Offer Date in Section 12.1(e) of the Equity Definitions
shall be amended to read, “Tender Offer Date shall mean the Announcement Date.”;

(iii)
the definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (a) replacing the words “a firm” with the word
“any bona fide” in the second and fourth lines thereof, (b) replacing the word
“leads to the” with the words “, if completed, would lead to a” in the third and
the fifth lines thereof, (c) replacing the words “voting shares” with the word
“Shares” in the fifth line thereof, (d) inserting the words “by any bona fide
entity that is reasonably likely to be a party to the transaction” after the
word “announcement” in the second and the fourth lines thereof, (e) inserting
the words “or to explore the possibility of engaging in” after the words “engage
in” in the second line thereof and (f) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereof; and

(iv)
Section 12.2 of the Equity Definitions is hereby amended by inserting the words
“Announcement Date in respect of any Merger Event or any potential” before the
words “Merger Event” in the final line thereof.

Composition of Combined Consideration:
Not Applicable
Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall constitute a Delisting if the
Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
Additional Disruption Events:
 





--------------------------------------------------------------------------------

Page 8



Change in Law:
Applicable; provided that (i) any determination as to whether (A) the adoption
of or any change in any applicable law or regulation (including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute) or
(B) the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, (ii) Section 12.9(a)(ii) of
the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)” and (iii) by, immediately following the word “Transaction” in
clause (x) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”.
Failure to Deliver:
Applicable
Insolvency Filing:
Applicable
Hedging Disruption:
Applicable
Increased Cost of Hedging:
Not Applicable 
Loss of Stock Borrow:
Applicable
Maximum Stock Loan Rate:
100 bps
Increased Cost of Stock Borrow:
Applicable
Initial Stock Loan Rate:
25 bps
Determining Party:
For all applicable events, Dealer
Hedging Party:
For all applicable events, Dealer
Non-Reliance:
Applicable
Agreements and Acknowledgements Regarding Hedging Activities:
Applicable
Additional Acknowledgments:
Applicable





--------------------------------------------------------------------------------

Page 9



3.    Calculation Agent:
Dealer; provided that following the occurrence of an Event of Default of the
type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, if the Calculation Agent fails to timely
make any calculation, adjustment or determination required to be made by the
Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Issuer of such failure the Issuer
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default, as the Calculation
Agent.
All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any calculation
made by the Calculation Agent hereunder, upon a prior written request by the
Issuer, the Calculation Agent will provide to the Issuer by email to the email
address provided by the Issuer in such prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation and specifying
the particular section of the Confirmation pursuant to which such calculation or
determination is being made (and in the event that more than one section of the
Confirmation would permit the Calculation Agent to make an adjustment upon the
occurrence of a specific event, then the Calculation Agent shall specify the
particular section number pursuant to which the Calculation Agent is making the
adjustment hereunder); provided, however, that in no event will the Calculation
Agent be obligated to share with the Issuer any proprietary or confidential data
or information or any proprietary models used by it.

4.    Account Details and Notices:
(a)    Account for delivery of Shares to Issuer:


Shares to be delivered to:
Computershare
250 Royal Street
Canton, MA 02021
ATTN: Client Operations (Align Technology, Inc)
(b)    Account for payments to Issuer:
    
Bank of America
Acct: 1487803801
ABA: 026009593               
(c)    Account for payments to Dealer:
    
Citibank, NY
ABA#: 021000089
Morgan Stanley & Co.
Account #: 38890774
Align Technology
Account # 023-05251


For purposes of this Confirmation:
(i)    Address for notices or communications to Issuer:
    




--------------------------------------------------------------------------------

Page 10



Align Technology, Inc.
2560 Orchard Parkway
San Jose, CA 95131
Attn: Legal Department
(ii)    Address for notices or communications to Dealer:


Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036-8293
Attention: Usman Khan
Telephone: (212) 761-0955
Facsimile: (212) 404-4261
Email: Usman.S.Khan@morganstanley.com


With a copy to:
Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036
Attention: Anthony Cicia
Telephone: (212) 762-4828
Facsimile: (212) 507-4338
Email: Anthony.Cicia@morganstanley.com


And email notification to the following address:
Usman.S.Khan@morganstanley.com
Amendments to the Equity Definitions and Agreement.
(d)    Section 9.2(a)(iii) of the Equity Definitions is hereby amended by
deleting the words “the Excess Dividend Amount, if any, and”.
(e)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”.
(f)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then,
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material economic effect on the Transaction and, if so, will (i) make
appropriate adjustment(s), if any, to any one or more of:’.
(g)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “a material economic
effect on the relevant Transaction”.
(h)    Section 12.6(c)(ii) of the Equity Definitions is hereby amended by
replacing the words “the Transaction will be cancelled,” in the first line with
the words “Dealer will have the right to cancel the Transaction,”.
(i)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection




--------------------------------------------------------------------------------

Page 11



(B); and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
(j)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
(k)    Section 2(a)(iii) of the Agreement is hereby amended by deleting the
words “or Potential Event of Default” in clause (1) of such Section and deleting
the word “and” immediately before subsection (3) and deleting clause “(3)” in
its entirety.
5.    Certain Payments and Deliveries by Dealer.
Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Dealer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Dealer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (the amount of any such payment
obligation described in Section 6(i) or (ii) above, an “Dealer Payment Amount”),
then Issuer shall have the right, by prior written notice to Dealer, to require
Dealer to settle such payment obligation in Shares in lieu of cash; provided,
however, that Issuer shall not have the right to so elect in the event of (i) an
Insolvency, a Nationalization, a Merger Event or a Tender Offer, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is an Affected Party, which Event
of Default or Termination Event resulted from an event or events within Issuer’s
control. If Issuer does not so elect for Dealer to settle an Dealer Payment
Amount in Shares, then Dealer shall have the right, in its sole discretion, to
elect to settle such Dealer Payment Amount in Shares. If either Issuer or Dealer
so elects, then Dealer shall deliver to Issuer, on or within a commercially
reasonable time following the date on which such Dealer Payment Amount would
have been due, a number of Shares with a market value, as determined by the
Calculation Agent, equal to all or a portion (which portion may be zero) of the
Dealer Payment Amount. If the market value of such Shares equals a portion, but
not all, of the Dealer Payment Amount, then, on the date such Dealer Payment
Amount is due, a notional balance (the “Settlement Balance”) shall be
established equal to the remaining portion of the Dealer Payment Amount, and
Dealer shall commence purchasing Shares for delivery to Issuer. At the end of
each Trading Day on which Dealer purchases Shares pursuant to this Section 6,
Dealer shall reduce the Settlement Balance by the amount paid by Dealer to
purchase the Shares purchased on such Trading Day. Dealer shall deliver any
Shares purchased on a Trading Day pursuant to this Section 6 to Issuer on the
third Exchange Business Day following such Trading Day. Dealer shall continue so
purchasing and delivering Shares until the Settlement Balance has been reduced
to zero. In making any purchases of Shares contemplated by this Section 6,
Dealer shall use commercially reasonable efforts to purchase such Shares in a
manner that would qualify for the safe harbor provided by Rule 10b-18 if such
purchases were made by or on behalf of Issuer. The period until the Settlement
Balance is reduced to zero shall be considered to be part of the Calculation
Period for purposes of the representations, warranties and covenants and other
provisions herein as the context requires.
6.    Certain Payments and Deliveries by Issuer.
Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Issuer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Issuer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (any such payment described in
Section 7(i) or (ii) above, an “Early Settlement Payment”), then Issuer shall
have the right, by prior written notice to Dealer, in lieu of making such cash
payment, to settle such payment obligation in Shares (such Shares, “Early
Settlement Shares”); provided, however, that Issuer shall not have the right to
so elect in the event of (i) an Insolvency, a Nationalization, a Merger Event or
a Tender Offer, in each case, in which the consideration or proceeds to be paid
to holders of Shares consists solely of cash or (ii) an




--------------------------------------------------------------------------------

Page 12



Event of Default in which Issuer is the Defaulting Party or a Termination Event
in which Issuer is an Affected Party, which Event of Default or Termination
Event resulted from an event or events within Issuer’s control. In order to
elect to deliver Early Settlement Shares, (i) Issuer must notify Dealer of its
election by no later than 4:00 p.m., New York City time, on the date that is
three Exchange Business Days before the date that the Early Settlement Payment
is due, (ii) Issuer must specify whether such Early Settlement Shares are to be
sold by means of a registered offering or by means of a private placement and
(iii) Issuer must comply with Section 8 below.
7.    Provisions Relating to Delivery of Early Settlement Shares.
(a)    Issuer may deliver Early Settlement Shares and Make-Whole Shares (as
defined below) by means of a registered offering only if the following
conditions are satisfied:
(i)    On the later of (A) the second Trading Day following Issuer’s election to
deliver Early Settlement Shares and any Make-Whole Shares by means of a
registered offering (the “Registration Notice Date”), and (B) the date on which
the Registration Statement is declared effective by the SEC or becomes
effective, but in no event later than the date the Early Settlement Payment is
due, Issuer shall deliver to Dealer a number of Early Settlement Shares equal to
the quotient of (I) the relevant Early Settlement Payment divided by (II) a
price per Share as reasonably determined by the Calculation Agent (the date of
such delivery, the “Registered Share Delivery Date”).
(ii)    Promptly following the Registration Notice Date, Issuer shall file with
the SEC a registration statement (“Registration Statement”) covering the public
sale by Dealer of the Early Settlement Shares and any Make-Whole Shares
(collectively, the “Registered Securities”) on a continuous or delayed basis
pursuant to Rule 415 (or any similar or successor rule), if available, under the
Securities Act of 1933, as amended (the “Securities Act”); provided that no such
filing shall be required pursuant to this paragraph (ii) if Issuer shall have
filed a similar registration statement with unused capacity at least equal to
the relevant Early Settlement Payment and such registration statement has become
effective or been declared effective by the SEC on or prior to the Registration
Notice Date and no stop order is in effect with respect to such registration
statement as of the Registration Notice Date, in which case such registration
statement shall be the Registration Statement.  Issuer shall use its
commercially reasonable efforts to file the Registration Statement as an
automatic shelf registration statement or have the Registration Statement
declared effective by the SEC as promptly as possible. The Registration
Statement shall be effective and subject to no stop order as of the Registered
Share Delivery Date.
(iii)    Promptly following the Registration Notice Date, Issuer shall afford
Dealer a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer customary in scope for underwritten offerings of equity
securities for companies of comparable size, maturity and line of business
(including, without limitation, the availability of senior management to respond
to questions regarding the business and financial condition of Issuer and the
right to have made available to Dealer for inspection at times reasonably
acceptable to Issuer any financial and other records, pertinent corporate
documents and other information reasonably requested in connection with
underwritten offerings of this type by Dealer), and Dealer shall be satisfied in
its good faith discretion with the results of such due diligence investigation
of Issuer. For the avoidance of doubt, Issuer shall not have the right to
deliver Shares pursuant to this Section 8(a) (and the conditions to delivery of
Early Settlement Shares specified in this Section 8(a) shall not be satisfied)
unless and until Dealer is satisfied in its good faith discretion with the
results of such due diligence investigation of Issuer.
(iv)    From the effectiveness of the Registration Statement until the earlier
of (1) when all Registered Securities have been sold by Dealer or (2) thirty
(30) days after effectiveness, Issuer shall, at the request of Dealer, make
available to Dealer a printed prospectus relating to the Registered Securities
in form and substance (including, without limitation, any sections describing
the plan of distribution) reasonably satisfactory to Dealer




--------------------------------------------------------------------------------

Page 13



(a “Prospectus”, which term shall include any prospectus supplement thereto), in
such quantities as Dealer shall reasonably request.
(v)    Issuer shall use its commercially reasonable efforts to avoid or prevent
the issuance of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any Prospectus
and, if any such order is issued, to obtain the lifting thereof as promptly as
practicable.  If the Registration Statement, the Prospectus or any document
incorporated therein by reference contains a misstatement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make any statement therein not misleading, Issuer shall use its commercially
reasonable efforts to as promptly as practicable file any required document and
prepare and furnish to Dealer a reasonable number of copies of such supplement
or amendment thereto as may be necessary so that the Prospectus, as thereafter
delivered to the purchasers of the Registered Securities, will not contain a
misstatement of a material fact or omit to state a material fact required to be
stated therein or necessary to make any statement therein not misleading.
(vi)    On or prior to the Registered Share Delivery Date, Issuer shall enter
into an agreement (a “Transfer Agreement”) with Dealer (or any affiliate of
Dealer designated by Dealer) relating to the public sale of the Registered
Securities and substantially similar to underwriting agreements customary for
underwritten offerings of equity securities for companies of comparable size,
maturity and line of business, in form and substance reasonably satisfactory to
Dealer (or such affiliate), which Transfer Agreement shall (without limiting the
foregoing) contain provisions substantially similar to those contained in such
underwriting agreements relating to:
(A)    the indemnification of, and contribution in connection with the liability
of, Dealer and its affiliates,
(B)    the delivery to Dealer (or such affiliate) of customary letters and
customary opinions (including, without limitation, accountants’ comfort letters,
opinions relating to the due authorization, valid issuance and fully paid and
non-assessable nature of the Registered Securities and letters of counsel
relating to the lack of material misstatements and omissions in the Registration
Statement, and the Prospectus); and
(C)    the payment by Issuer of all fees and expenses in connection with such
resale of the Registered Securities, including all registration costs and all
reasonable fees and expenses of counsel for Dealer documented in writing (or
such affiliate).
(vii)    On the Registered Share Delivery Date, a notional balance (the “Early
Settlement Balance”) shall be established with an initial balance equal to the
amount of the Early Settlement Payment.  Following the delivery of Early
Settlement Shares or any Make-Whole Shares, Dealer shall sell all such Early
Settlement Shares or Make-Whole Shares in a commercially reasonable manner.
(viii)    At the end of each day on which sales have been made pursuant to
paragraph 8(a)(vii) above, the Early Settlement Balance shall be (A) reduced by
an amount equal to the net proceeds to be received by Dealer upon settlement of
such sales, and (B) increased by an amount (as reasonably determined by the
Calculation Agent) equal to Dealer’s funding cost with respect to the Early
Settlement Balance as of the close of business on the day one Settlement Cycle
prior to such day.
(ix)    If, on any date, the Settlement Balance has been reduced to zero but not
all of the Early Settlement Shares have been sold, no additional Early
Settlement Shares shall be sold and Dealer shall promptly deliver to Issuer (A)
any remaining Early Settlement Shares and (B) if the Early Settlement Balance
has been reduced to an amount less than zero, an amount in cash equal to the
absolute value of the then-current Early Settlement Balance.
(x)    If, on any date, all of the Early Settlement Shares have been sold and
the Settlement Balance has not been reduced to zero, Issuer shall, at its
election, either pay the remaining Early Settlement Balance




--------------------------------------------------------------------------------

Page 14



to Dealer in cash or promptly deliver to Dealer an additional number of Shares
(“Make-Whole Shares”) equal to (A) the Settlement Balance as of such date
divided by (B) a price per Share as reasonably determined by the Calculation
Agent. This clause (x) shall be applied successively until the Settlement
Balance is reduced to zero.
(xi)    If at any time the number of Shares covered by the Registration
Statement is less than the number of Registered Securities required to be
delivered pursuant to this Section 8(a), Issuer shall, at the request of Dealer,
file additional registration statement(s) to register the sale of all Registered
Securities required to be delivered to Dealer.
(xii)    The provisions of Section 8(b) shall apply to any then-current Early
Settlement Balance if (i) on any given day, Issuer cannot satisfy any of the
conditions set forth in this Section 8(a) or (ii) for a period of at least 10
consecutive Exchange Business Days, Dealer has determined that it is inadvisable
to effect sales of Registered Securities, unless in either case Issuer pays such
then-current Early Settlement Balance to Dealer in cash pursuant to the
Registration Statement.
(b)    If Issuer timely elects to deliver Early Settlement Shares and Make-Whole
Shares by means of a private placement, the following provisions shall apply:
(i)    All Early Settlement Shares and Make-Whole Shares shall be delivered to
Dealer (or any affiliate of Dealer designated by Dealer) pursuant to the
exemption from the registration requirements of the Securities Act provided by
Section 4(2) thereof.
(ii)    Issuer shall afford Dealer and any potential purchaser of any such
Shares from Dealer (or any affiliate of Dealer designated by Dealer) identified
by Dealer a commercially reasonable opportunity to conduct a due diligence
investigation with respect to Issuer customary in scope for private placements
of equity securities for companies of comparable size, maturity and line of
business (including, without limitation, the right to have made available to
them for inspection at times reasonably acceptable to Issuer any financial and
other records, pertinent corporate documents and other information reasonably
requested by them in connection with underwritten offerings of this type),
subject to any such potential purchasers entering into a non-disclosure
agreement with Issuer in connection with such due diligence.
(iii)    Issuer shall enter into an agreement (a “Private Placement Agreement”)
with Dealer (or any affiliate of Dealer designated by Dealer) in connection with
the private placement of such Shares by Issuer to Dealer (or any such affiliate)
and the private resale of such Shares by Dealer (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities for companies of comparable size,
maturity and line of business, in form and substance commercially reasonably
satisfactory to Dealer and Issuer, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
affiliates, and shall provide for the payment by Issuer of all fees and expenses
in connection with such resale (which fees and expenses shall be payable in cash
or unregistered Shares), including all reasonable fees and expenses of one
counsel for Dealer but not including any underwriter or broker discounts and
commissions, and shall contain representations, warranties and agreements of
Issuer and Dealer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales.
(iv)    Issuer shall not take or cause to be taken any action that would make
unavailable either (A) the exemption set forth in Section 4(2) of the Securities
Act for the sale of any Early Settlement Shares or Make-Whole Shares by Issuer
to Dealer or (B) an exemption from the registration requirements of the
Securities Act reasonably acceptable to Dealer for resales of Early Settlement
Shares and Make-Whole Shares by Dealer.
(v)    On the date requested by Dealer, Issuer shall deliver a number of Early
Settlement Shares equal to the quotient of (A) the amount of the Early
Settlement Payment divided by (B) a per Share value,




--------------------------------------------------------------------------------

Page 15



determined by Dealer in a commercially reasonable manner, which value shall take
into account transfer restrictions applicable to such Shares and may be based on
indicative bids from institutional “accredited investors” (as defined in Rule
501 under the Securities Act), and the provisions of Section 8(a)(vii) through
(x) shall apply to the Early Settlement Shares delivered pursuant to this
Section 8(b)(v). For purposes of applying the foregoing, the Registered Share
Delivery Date referred to in Section 8(a)(vii) shall be the date on which Issuer
delivers the Early Settlement Shares.
(c)    If Issuer elects to deliver Early Settlement Shares to settle its
obligation to make an Early Settlement Payment, then, if necessary, Issuer shall
use its commercially reasonable efforts to cause the number of authorized but
unissued Shares of Common Stock to be increased to an amount sufficient to
permit Issuer to fulfill its obligations under Sections 8(a) and/or 8(b) above.
8.    Special Provisions for Merger Transactions.
Notwithstanding anything to the contrary herein or in the Equity Definitions:
(a)    Issuer agrees that:
(vi)    Issuer will use its commercially reasonable efforts such that Issuer
will not during the term of the Transaction make, or, to the extent within its
control, permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the open or after
the close of the regular trading session on the Exchange for the Shares.
(vii)    To the extent that an announcement of a potential Merger Transaction
occurs during the term of the Transaction and Dealer has not provided notice to
Issuer as promptly as reasonably practicable following such announcement that
Dealer will cause the Transaction to be cancelled or terminated in whole
pursuant to “Extraordinary Events” in Section 2 above, then as soon as
practicable following such notice from Dealer (but in any event prior to the
next opening of the regular trading session on the Exchange), Issuer shall
provide Dealer with written notice specifying (x) Issuer’s average daily “Rule
10b-18 purchases” (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the Announcement Date that were not effected
through Dealer or its affiliates and (y) the number of Shares purchased pursuant
to the block purchase proviso in Rule 10b-18(b)(4) under the Exchange Act for
the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Issuer to Dealer that such
information is true and correct. Issuer understands that Dealer will use this
information in calculating the trading volume for purposes of Rule 10b-18. In
addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Issuer acknowledges that any such public announcement may trigger
the provision set forth in Section 11 below. Accordingly, Issuer acknowledges
that its actions in relation to any such announcement or transaction must comply
with the standards set forth in Section 13(b) below.
(b)    Upon the occurrence of any public announcement of a Merger Transaction,
Dealer may in a good faith and commercially reasonable manner elect either to
(i) apply the provisions of Section 11 below or (ii) treat the occurrence of
such announcement as an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction, Issuer shall be the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement (a “Merger
Termination Event”). In the event that the Dealer elects to treat the Merger
Transaction as a Merger Termination Event under this Section 9(b), then neither
the provisions of “Extraordinary Events: Consequences of Merger Events” set
forth above in this Confirmation nor the provisions of Section 10 below shall
apply.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.




--------------------------------------------------------------------------------

Page 16



9.    Special Provisions for Acquisition Transaction Announcements.
(a)    If an Acquisition Transaction Announcement occurs on or prior to the
final Valuation Date, then the Forward Price shall be determined as if the words
“minus (ii) the Discount” were deleted from the definition thereof. If an
Acquisition Transaction Announcement occurs after the Trade Date but prior to
the Lock-Out Date, the Lock-Out Date shall be deemed to be the date of such
Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any announcement subsequent to an Acquisition Transaction
Announcement relating to a material amendment, a material extension, withdrawal
or other material change to the subject matter of the previous Acquisition
Transaction Announcement. For the avoidance of doubt, the term “announcement” as
used in the definition of Acquisition Transaction Announcement refers to any
public announcement whether made by Issuer or by a bona fide third party that is
reasonably likely to be a party to the Acquisition Transaction.
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition, the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “25%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Issuer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets or liabilities of Issuer, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction or (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets or liabilities (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Issuer or any of
its subsidiaries where the aggregate consideration transferable or receivable by
or to Issuer or its subsidiaries exceeds 25% of the market capitalization of
Issuer.
10.    Dealer Adjustments.
In the event that Dealer determines, in a good faith and commercially reasonable
manner that, based on advice of legal counsel, it is appropriate with regard to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, and including, without
limitation, Rule 10b-18, Rule 10b-5, Regulations 13D-G and Regulations 14 D-E
under the Exchange Act; provided that such requirements, policies and procedures
relate to legal and regulatory issues and are generally applicable in similar
situations and applied in a consistent manner in similar transactions), for
Dealer to refrain from purchasing Shares or engaging in other market activity or
to purchase fewer than the number of Shares or to engage in fewer or smaller
other market transactions Dealer would otherwise purchase or engage in on any
Trading Day on or prior to the last day of the Calculation Period, then Dealer
may, in its reasonable discretion, elect that a Market Disruption shall be
deemed to have occurred on such Trading Day. Dealer shall notify Issuer upon the
exercise of Dealer’s rights pursuant to this Section 11 and the Trading Days
affected by it and shall subsequently notify Issuer on the day Dealer believes
that the circumstances giving rise to such exercise have changed.
11.    Covenants.
(a)    Issuer covenants and agrees that:
(i)    Until the end of the Potential Purchase Period (as defined below),
neither it nor any of its affiliated purchasers (as defined in Rule 10b-18 under
the Exchange Act) shall directly or indirectly (which shall be deemed to include
the writing or purchase of any cash-settled or other derivative or structured
Share repurchase transaction with a hedging period, calculation period or
settlement valuation period or similar period that overlaps with the
Transaction) purchase, offer to purchase, place any bid or limit order relating
to a purchase




--------------------------------------------------------------------------------

Page 17



of or commence any tender offer relating to Shares (or any security convertible
into or exchangeable for Shares) without the prior written approval of Dealer or
take any other action that would cause the purchase by Dealer of any Shares in
connection with this Agreement not to qualify for the safe harbor provided in
Rule 10b-18 under the Exchange Act (assuming for the purposes of this paragraph
that such safe harbor were otherwise available for such purchases); provided
that this Section 12(a)(i) shall not (i) limit the Issuer’s ability, pursuant to
its employee incentive plan or dividend reinvestment program to re-acquire
Shares in connection with the related equity transactions, (ii) limit the
Issuer’s ability to withhold shares to cover tax liabilities associated with
such equity transactions or (iii) limit the Issuer’s ability to grant stock and
options to “affiliated partners” (as defined in Rule 10b-18) or the ability of
such affiliated purchasers to acquire such stock or options, provided that in
connection with any such purchase Issuer will be deemed to represent to Dealer
that such purchase does not constitute a “Rule 10b-18 Purchase” (as defined in
Rule 10b-18) (any such incentive or compensatory plan, program or policy of
Counterparty, a “Compensatory Plan”). “Potential Purchase Period” means the
period from, and including, the Trade Date to, and including, the latest of (i)
the last day of the Calculation Period, (ii) the earlier of (A) the date ten
Exchange Business Days immediately following the last day of the Calculation
Period and (B) the Scheduled Valuation Date and (iii) if an Early Termination
Date occurs or the Transaction is cancelled pursuant to Article 12 of the Equity
Definitions, a date determined by Dealer in its commercially reasonable
discretion and communicated to Issuer no later than the Exchange Business Day
immediately following such date.
(ii)    Without limiting the generality of Section 13.1 of the Equity
Definitions, it is not relying, and has not relied, upon Dealer or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Agreement and that it has conducted its own analyses of the
legal, accounting, tax and other implications of this Agreement, and that Dealer
and its affiliates may from time to time effect transactions for their own
account or the account of customers and hold positions in securities or options
on securities of Issuer and that Dealer and its affiliates may continue to
conduct such transactions during the term of this Agreement. Without limiting
the generality of the foregoing, Issuer acknowledges that Dealer is not making
any representations or warranties or taking any position or expressing any view
with respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
(iii)    Neither it nor any affiliates shall take any action that would cause a
restricted period (as defined in Regulation M under the Exchange Act
(“Regulation M”)) to be applicable to any purchases of Shares, or of any
security for which Shares is a reference security (as defined in Regulation M),
by Issuer or any affiliated purchasers (as defined in Regulation M) of Issuer
during the Potential Purchase Period.
(iv)    It will not make any election or take any other action in connection
with the Transaction while aware of any material nonpublic information regarding
Issuer or the Shares.
(v)    It shall not declare or pay any Extraordinary Dividend until the earlier
of (i) the Scheduled Valuation Date or (ii) the date ten Exchange Business Days
immediately following the Valuation Date.
(b)    [Reserved]
12.    Representations, Warranties and Acknowledgments.
(a)    Issuer hereby represents and warrants to Dealer on the date hereof and on
and as of the Initial Share Delivery Date that:
(i)    (A) None of Issuer and its officers and directors is aware of any
material nonpublic information regarding Issuer or the Shares, and is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
the prohibitions of federal securities laws, including, without limitation, Rule
10b-5 under the Exchange Act and (B) Issuer agrees not to alter or deviate from
the terms of the Agreement or enter into or alter a corresponding or hedging
transaction or position with respect to the Shares (including, without
limitation,




--------------------------------------------------------------------------------

Page 18



with respect to any securities convertible or exchangeable into the Shares)
during the term of the Agreement. Without limiting the generality of the
foregoing, all reports and other documents filed by Issuer with the Securities
and Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents) do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
(ii)    The transactions contemplated by this Confirmation have been authorized
under Issuer’s publicly announced program to repurchase Shares.
(iii)    Issuer is not entering into this Agreement to facilitate a distribution
of the Shares (or any security convertible into or exchangeable for Shares) or
in connection with a future issuance of securities.
(iv)    Issuer is not entering into this Agreement to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) in violation of the federal
securities laws.
(v)    There have been no purchases of Shares in Rule 10b-18 purchases of blocks
pursuant to the once-a-week block exception contained in Rule 10b-18(b)(4) by or
for Issuer or any of its affiliated purchasers during each of the four calendar
weeks preceding the Trade Date and during the calendar week in which the Trade
Date occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each
being used as defined in Rule 10b-18).
(vi)    Issuer is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Issuer is not less than the total amount required to pay the liabilities of
Issuer on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Issuer is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this Agreement,
Issuer is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Issuer is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Issuer is
engaged, (E) Issuer is not a defendant in any civil action that could reasonably
be expected to result in a judgment that Issuer is or would become unable to
satisfy, (F) Issuer is not “insolvent” (as such term is defined under Section
101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and (G) Issuer would be able to purchase Shares with an
aggregate purchase price equal to the Prepayment Amount in compliance with the
corporate laws of the jurisdiction of its incorporation.
(vii)    Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.
(viii)    No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
other than any such law, rule, regulation or regulatory order that applies (A)
to the beneficial ownership of Shares under the Exchange Act or (B) solely as a
result of the business, identity, place of business or jurisdiction of
organization of Dealer or any such affiliate.




--------------------------------------------------------------------------------

Page 19



(b)    Issuer acknowledges and agrees that the Initial Shares may be sold short
to Issuer. Issuer further acknowledges and agrees that Dealer may purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Issuer. Such purchases
and any other market activity by Dealer will be conducted independently of
Issuer by Dealer as principal for its own account. All of the actions to be
taken by Dealer in connection with the Transaction shall be taken by Dealer
independently and without any advance or subsequent consultation with Issuer. It
is the intent of the parties that the Transaction comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of such Rule,
and Issuer shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Issuer acknowledges and agrees that (A) Issuer does not
have, and shall not attempt to exercise, any influence over how, when or whether
Dealer effects any market transactions in connection with the Transaction and
(B) neither Issuer nor its officers or employees shall, directly or indirectly,
communicate any information regarding Issuer or the Shares to any employee of
Dealer or its Affiliates that have been identified by Dealer to Issuer in
writing as employees responsible for executing market transactions in connection
with the Transaction. Issuer also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which Issuer or
any officer or director of Issuer is aware of any material nonpublic information
regarding Issuer or the Shares.
(c)    Each of Issuer and Dealer represents and warrants to the other that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
(d)    Each of Issuer and Dealer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, it represents and
warrants to the other party that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an “accredited investor” as that term is
defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.
13.    Acknowledgements of Issuer.
(a)    Issuer agrees, understands and acknowledges that:
(i)during the period from (and including) the Trade Date to (and including) the
Settlement Date, Dealer and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to adjust its Hedge Position with respect
to the Transaction;
(ii)Dealer and its Affiliates also may be active in the market for the Shares or
options, futures contracts, swaps or other derivative transactions relating to
the Shares other than in connection with hedging activities in relation to the
Transaction;
(iii)Dealer shall make its own determination as to whether, when and in what
manner any hedging or market activities in Issuer’s securities or other
securities or transactions shall be conducted and shall do so in a manner that
it deems appropriate to hedge its price and market risk with respect to the
Transaction; and
(iv)any such market activities of Dealer and its Affiliates may affect the
market price and volatility of the Shares, including the 10b-18 VWAP and the
Forward Price, each in a manner that may be adverse to Issuer.




--------------------------------------------------------------------------------

Page 20



(b)    Issuer:
(i)is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and
(iii)will notify Dealer if any of the statements contained in clause (i) or (ii)
of this Section 14(b) ceases to be true.
14.    Reserved.
15.    Other Provisions.
(a)    Issuer agrees and acknowledges that Dealer is a “financial institution”
and “financial participant” within the meaning of Sections 101(22) and 101(22A)
of the Bankruptcy Code. The parties hereto further agree and acknowledge that it
is the intent of the parties that (A) this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code,
and (B) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 555 and 561 of the Bankruptcy
Code.
(b)    Dealer and Issuer hereby agree and acknowledge that Dealer has authorized
Issuer to disclose the Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes Issuer to use any information that Issuer receives or has
received with respect to the Transaction in any manner.
(c)    In the event Issuer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the Bankruptcy Code or any other applicable bankruptcy or
insolvency statute, any rights or claims of Dealer hereunder in respect of the
Transaction shall rank for all purposes no higher than, but on a parity with,
the rights or claims of holders of Shares, and Dealer hereby agrees that its
rights and claims hereunder shall be subordinated to those of all parties with
claims or rights against Issuer (other than common stockholders) to the extent
necessary to assure such ranking. Without limiting the generality of the
foregoing, after the commencement of Bankruptcy Proceedings, the claims of
Dealer hereunder shall for all purposes have rights equivalent to the rights of
a holder of a percentage of the Shares equal to the aggregate amount of such
claims (the “Claim Amount”) taken as a percentage of the sum of (i) the Claim
Amount and (ii) the aggregate fair market value of all outstanding Shares on the
record date for distributions made to the holders of such Shares in the related
Bankruptcy Proceedings. Notwithstanding any right it might otherwise have to
assert a higher priority claim in any such Bankruptcy Proceedings, Dealer shall
be entitled to receive a distribution solely to the extent and only in the form
that a holder of such percentage of the Shares would be entitled to receive in
such Bankruptcy Proceedings, and, from and after the commencement of such
Bankruptcy Proceedings, Dealer expressly waives (i) any other rights or
distributions to which it might otherwise be entitled in such Bankruptcy
Proceedings in respect of its rights and claims hereunder and (ii) any rights of
setoff it might otherwise be entitled to assert in respect of such rights and
claims.
(d)    Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of Dealer hereunder are secured by any collateral, security
interest, pledge or lien.




--------------------------------------------------------------------------------

Page 21



(e)    Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties, whether arising under any other agreement, applicable law
or otherwise.
(f)    Notwithstanding anything to the contrary herein, Dealer may, by prior
notice to Issuer, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.
(g)    It shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement if, at any time on or prior to
the Valuation Date, the price per Share on the Exchange, as determined by the
Calculation Agent, is at or below the Threshold Price (as specified in Schedule
I).
16.    Share Cap.
Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall Issuer be required to deliver to Dealer in the
aggregate a number of Shares that exceeds the Share Cap as of the date of
delivery (as specified in Schedule I).
17.    Transfer and Assignment.
Dealer may transfer or assign its rights and obligations hereunder and under the
Agreement (“Transfer”), in whole or in part, to any of its Affiliates that have
a credit rating that is not lower than the credit rating of Dealer immediately
prior to the proposed time of such Transfer (or whose obligations are guaranteed
by an entity of equivalent credit quality) without the consent of Issuer. Dealer
will provide prompt written notice of any such transfer to Issuer.
18.    Governing Law; Jurisdiction; Waiver.
THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.
EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.










--------------------------------------------------------------------------------

Exhibit 10.33

_________________________________________________________________________________
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.
Confirmed as of the date first written above:
ALIGN TECHNOLOGY, INC.
 
MORGAN STANLEY & CO. LLC
 
 
 
By: /s/ David L. White
 
By: /s/ Scott McDavid
David L. White
 
Scott McDavid
Chief Financial Officer
 
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









